EXHIBIT (10.1)
 
COMMON STOCK GRANT AGREEMENT


    
    WHEREAS, ____________ ("Grantee") is a Non-Employee Director (as defined in
the 2007 Equity Plan for Non-Employee Directors of HNI Corporation (the
"Plan")), of HNI Corporation, an Iowa corporation (the "Corporation"); and
 
    WHEREAS, the execution of a Common Stock Grant Agreement in the form hereof
and the Common Stock Grant effected hereby have been duly authorized by a
resolution of the Board of Directors of the Corporation duly adopted on May __,
______; and
 
    WHEREAS, the Corporation has determined that it would be in the best
interests of the Corporation to issue the shares of Common Stock provided herein
to Grantee in consideration of services to be performed for the Corporation.
 
    NOW, THEREFORE, in consideration and as additional compensation for services
to be performed for the Corporation and for other good and valuable
consideration, on the date hereof the Corporation issues to Grantee _____ shares
of its Common Stock, par value $1.00 per share ("Common Stock"), and agrees to
cause certificates for the shares granted hereunder to be delivered to Grantee,
subject to the terms and conditions hereinafter set forth.
 
    This grant of Common Stock is made pursuant to the Plan, a copy of which is
attached hereto.  This Agreement is subject to all the terms and conditions of
the Plan, which are incorporated herein by reference.  Capitalized terms used
herein and not defined are used as defined in the Plan.
 
    EXECUTED at Muscatine, Iowa, this ____ day of May, ______.



  HNI Corporation          
 
By:
        Name:  Jeffrey D. Lorenger       Title:    Vice President, General
Counsel and Secretary          

 
    The undersigned Grantee hereby acknowledges receipt of an executed original
of the Common Stock Grant Agreement and the 2007 Equity Plan for Non-Employee
Directors of HNI Corporation, and accepts the grant made thereunder.

             
 
 
                                                     Grantee  

